UNPUBLISHED
                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 96-602




In Re: DENNIS ALLEN BREWER,

                                                         Petitioner.



        On Petition for Writ of Mandamus.    (CR-91-342-A)


Submitted:   June 17, 1997                 Decided:   August 5, 1997


Before WILKINS and MICHAEL, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Dennis Allen Brewer, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Dennis Allen Brewer filed this petition for a writ of mandamus

seeking to compel the district court to respond to his 28 U.S.C.A.

§ 2255 (West 1994 & Supp. 1997) motion, his subsequent motion to

supplement the record, a motion for a reduction in sentence, and a

motion for production of documents. To obtain mandamus relief, a
petitioner bears the heavy burden of showing that he has no other

adequate avenues of relief and that his right to the relief sought

is clear and indisputable. Mallard v. United States Dist. Court,
490 U.S. 296, 308-09 (1989). The district court has no record of

any pleadings filed after Brewer's judgment of conviction and

Brewer failed to produce evidence that he in fact filed any such
pleadings. Accordingly, Brewer has failed to show he has a clear

right to relief requested and, although we grant him leave to pro-

ceed in forma pauperis, we deny the mandamus petition. We have con-
fidence that if Brewer now files his action in the district court,

that court will take prompt action. We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-

sional process.




                                                   PETITION DENIED




                                2